963 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LCO TECHNICAL SALES, a California Corporation, Plaintiff-Appellant,v.MINNESOTA MINING AND MANUFACTURING COMPANY, d/b/a 3M DataStorage Products Division, a Delaware Corporation,Defendant-Appellee.
No. 91-15736.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 13, 1992.Decided May 18, 1992.

Before BOOCHEVER, REINHARDT and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
We affirm on the ground of estoppel substantially for the reasons set forth in the district court's order granting summary judgment.   See Order at 9-11.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3